United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2105
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

          Kristian Bartholomew Price, Originally named Kristian Price

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                             Submitted: April 2, 2020
                              Filed: April 13, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Kristian Price appeals after he pled guilty to a child pornography offense,
pursuant to a plea agreement containing an appeal waiver, and the district court1

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
sentenced him within the advisory range under the United States Sentencing
Guidelines Manual. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the appeal waiver is
unenforceable and Price’s sentence is substantively unreasonable. This court required
supplemental briefing on these issues.

       Upon careful de novo review, we conclude the appeal waiver is valid,
applicable, and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (reviewing de novo validity and applicability of appeal waiver); United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (enforcing appeal waiver if
appeal falls within scope of waiver, defendant knowingly and voluntarily entered into
plea agreement and waiver, and enforcing waiver would not result in miscarriage of
justice). We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and there are no non-frivolous issues for appeal falling outside the
scope of the appeal waiver. Accordingly, we grant counsel leave to withdraw, and
we grant the government’s motion to dismiss this appeal.
                        ______________________________




                                         -2-